In the above cause the Motion of the Defendant, Donald S. Knight, filed September 18, 1978, for amendment of the conditions of release pending appeal, as amended *635by amendment filed August 31, 1978, is hereby granted.
Specifically, the release of Donald S. Knight from the custody of the Commissioner of Corrections is conditioned, in addition to surety bail, as follows:
1) That he not leave Chittenden County except for the purpose of visiting St. Albans, St. Johnsbury, and Woodstock Correctional Facilities as an organizer and member of the Vermont Prisoners’ Communication Board.
2) That he not frequent establishments which serve intoxicating beverages.
3) That he reside at 10 Intervale Avenue, Burlington, Vermont.
4) That he report twice daily to the Burlington Police Department between the hours of 8:00 and 9:00 a.m. and 6:00 and 7:00 p.m. except when exercising from time to time his privilege to visit the above-listed correctional facilities he shall report at the correctional facility being visited between the hours of 8:00 and 9:00 a.m. and 6:00 and 7:00 p.m.
DATED at Montpelier, County of Washington, this 27th day of September, 1978.
Larrow, J.